It may be that the defendants' representative called to the stand by the opposite party might have had the right to claim the payment of his per diem and mileage and had it taxed as costs against such party (See Section 4879, C. G. L., and 40 Cyc. 2182), but being already in court, I concur in the holding that the trial judge was in error in requiring payment of any fees in advance in addition to the fee tendered, as a condition precedent to requiring such witness to take the stand and answer any proper questions that might be propounded.